Citation Nr: 9928844	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  98-10 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from March 1936 to March 1943 and from July to 
October 1945, and who died in December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not plausible.

2.  The veteran's death was not due to service-connected 
disability, and at the time of his death, a permanent and 
total disability rating had not been established for a 
service-connected disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for basic eligibility for Dependents' 
Educational Assistance under 38 U.S.C. chapter 35 have not 
been met.  38 U.S.C.A. § 3500 (West 1991); 38 C.F.R. §§ 
21.3001, 21.3002, 21.3020, 21.3021 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection for the of the veteran's cause of 
death.

The threshold question is whether the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is well grounded under 38 U.S.C.A. § 5107(a).  
A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must 
be more than a mere allegation; the claim must be accompanied 
by evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 94-95 (1992).  For 
the appellant's claim to be well grounded, a disability, 
which caused the veteran's death, must be shown to have had 
an onset in service.  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  
There has to be competent evidence of a nexus between an 
inservice injury or disease and the veteran's death.  Such a 
nexus must be shown by medical evidence.  Lathan v. Brown, 
7 Vet. App. 359, 365 (1995); Grottveit at 93.  In determining 
whether the claim is well grounded, the Board is required to 
presume the truthfulness of the evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 
5 Vet. App. 19, 21 (1993); Miller v. Derwinski, 
2 Vet. App. 578, 580 (1992) (quoting Espiritu at 495) 
(holding that lay persons were not qualified to provide a 
"probative diagnosis" as to the cause of a veteran's death).


Generally, the death of a veteran will be considered as 
having been due to service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312 (1998).

The December 1997 certificate of death reflects that the 
veteran's death was due to renal failure as a consequence of 
transitional cell carcinoma of the urinary bladder.  The 
approximate interval between onset of the transitional cell 
carcinoma and death was two years.

At the time of the veteran's death, service connection was in 
effect for post-traumatic stress disorder, evaluated as 
50 percent disabling, and residuals of postoperative 
intestinal obstruction with appendectomy and perforated right 
tympanic membrane, both evaluated as noncompensably 
disabling.

The veteran's service medical records are silent for 
complaint, finding, or treatment with respect to transitional 
cell carcinoma of the urinary bladder.

A June 1997 medical record from the Columbia Independence 
Regional Health Center reflects that the veteran had been 
seen initially in May 1995, at which time he was having some 
urinary irritative symptoms.  The current impression was 
advanced transitional cell carcinoma of the bladder with 
renal failure from ureteral obstruction.

It is not contended that any carcinoma was manifested during 
the veteran's active service or within one year following 
service discharge.  Neither is there competent medical 
evidence reflecting that the veteran's carcinoma of the 
urinary bladder was manifested during the veteran's active 
service or within one year following discharge from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  Therefore, 
carcinoma of the urinary bladder is not shown to have existed 
during service and carcinoma may not be presumed to have been 
incurred therein.  Id.

The appellant contends that the veteran's service-connected 
disabilities, particularly his post-traumatic stress 
disorder, caused his carcinoma of the urinary bladder and 
ultimately resulted in his death.  The appellant indicated, 
in her substantive appeal filed in July 1998, that she was a 
"DC-D," a part of the medical profession.  A September 1973 
treatment record reflects that the veteran's spouse was a 
licensed practical nurse but does not indicate that she had 
any training or expertise in either psychiatry or oncology.  
A September 1981 private treatment record also indicates that 
the veteran's spouse was a licensed practical nurse.  While 
the appellant's statements are presumed credible for purposes 
of this decision, there is no evidence that she has medical 
training or any specialized knowledge regarding psychiatry or 
oncology, and she, as a lay person, is not qualified to offer 
a medical diagnosis or medical etiology concerning the cause 
of the veteran's death.  Black v. Brown, 10 Vet. App.  279 
(1997).  See Grottveit and Espiritu.  There is no competent 
medical evidence that the veteran's service-connected 
disabilities contributed substantially or materially to his 
death, that they combined to cause his death, or that they 
aided or lent assistance to the production of his death.  All 
of the competent medical evidence is silent to any reference 
to any of the veteran's service-connected disabilities having 
any effect on the causation of his death.  In the absence of 
any competent medical evidence showing that there was a 
causal connection between service-connected disabilities and 
the disability that resulted in the veteran's death, the 
claim is not plausible.  On the basis of the above analysis, 
the appellant's claim is not well grounded and it must, 
accordingly, be denied.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).  

The Board views its discussion in this case as adequate to 
inform the appellant of the evidence necessary to complete 
her claim.  See Robinette.  

II.  Eligibility for dependents' educational assistance under 
38 U.S.C. Chapter 35.

Basic eligibility for Chapter 35 educational assistance 
benefits is established for a veteran's child, spouse or 
surviving spouse if the veteran was discharged under other 
than dishonorable conditions, and has a permanent total 
service-connected disability; or a permanent total service- 
connected disability was in existence at the time of the 
veteran's death, or the veteran died as a result of a 
service-connected disability.  38 U.S.C.A. § 3500 (West 
1991); 38 C.F.R. §§ 21.3001, 21.3002, 21.3020, 21.3021  
(1998).

Eligibility to Dependent's Education Assistance is denied as, 
per the above decision of the Board, the evidence does not 
show that the veteran died as a result of a service-connected 
disability, nor was there a service-connected permanent and 
total disability at the time of death.  As such, it follows 
that the criteria for basic eligibility for dependents' 
educational assistance under 38 U.S.C. Chapter 35 have not 
been met.

The laws and regulations are clear and preclude eligibility 
in this case.   There is no statutory or regulatory provision 
that would permit entitlement to basic eligibility for 
educational assistance benefits under Chapter 35, Title 38, 
United States Code. Where the law is dispositive, the claim 
should be denied on the basis of the absence of legal merit.  
Sabonis v, Brown, 6 Vet.App. 426 (1994).  Therefore, the 
Board has no alternative but to deny the appellant's appeal 
as the legal criteria for eligibility for Chapter 35 
educational assistance benefits have not been satisfied.


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for the cause of the veteran's death not having 
been submitted, the appeal is denied.

Entitlement to Dependents' Educational Assistance under 38 
U.S.C. Chapter 35 is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals




 

